FILED
                            NOT FOR PUBLICATION                                 OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10306

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00248-JCM

  v.
                                                 MEMORANDUM *
JOSE VENEGAS-SAGASTE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Jose Venegas-Sagaste appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(viii), and 846. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Venegas-Sagaste’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Venegas-Sagaste the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Venegas-Sagaste has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                     12-10306